The petitioner has not satisfied us that a case is made in the petition, sufficient to entitle him to a citation.
Certiorari lies to review the proceedings of an inferior court, or of boards, commissioners or officers acting in a judicial character. It operates directly on the record, and, hence, parol evidence is inadmissible except in relation to facts on which the exercise of jurisdiction by the inferior court, board or officer depends. Dexter v. Town Council ofCumberland, 17 R.I. 222; Lonsdale Co. v. LicenseCommissioners, ante, p. 5.
In the present instance, it is conceded that the Board of Aldermen of Newport had jurisdiction, under cap. 7, § 7, of the Judiciary Act, to make a list of all such persons inhabiting the city of Newport as they should think well qualified to serve as jurors, c. The rule is well established that if an inferior court has jurisdiction, every intendment is to be made to support its judgment. Roe v. San Francisco Superior Court, 60 Cal. 93;  Buckmyer v. Dubbs, 5 Binn. 29; Gibbs v. Alberti, 4 Yeates, 373; Stafford v. Williams, 4 Den. (N.Y.) 182; Hatch
v. Christmas, 68 Mich. 84; State v. Kempf, 69 Wisc. 470;State v. Rightor, 39 La. Ann. 619. The principle applies equally to statutory tribunals as to courts, and on certiorari
to review the proceedings of commissioners, boards or other officers, the presumptions *Page 383 
are all in favor of their rightful action, and of their proceeding in a manner authorized by law. State v. ManitowocCounty Clerk, 59 Wisc. 15; People v. Hadley, 76 N.Y. 337, 341; 2 Spelling Extraordinary Relief, § 2030.
Tested by these principles, we are of the opinion that the action of the Board of Aldermen of Newport in the making of the jury list, as set out in the copies of the records of their proceedings annexed to the petition, must be sustained for the purpose of the present inquiry.
The vote of July 6, 1893, directed that a committee of two be appointed to prepare a jury list as required by the new judiciary act, c. The record of August 1, 1893, is, "A list submitted by the committee, appointed to prepare and submit the same, of persons qualified to serve as jurors in accordance with Section 7 of chapter 7 of the Judiciary Act, is made out and adopted."
It is not unreasonable to infer that the Board of Aldermen had before them a list of the inhabitants of Newport liable to do jury duty, from which the persons possessing the qualifications required by said section 7 were to be selected, and that before adopting the report of the committee, they, as was their duty, compared the names returned by the committee with the other names on this list and considered the qualifications both of those whose names were returned; by the committee and those whose names were not returned; and that, as the result of their consideration, they adopted the names returned by the committee as of the only persons possessing in their judgment the qualifications required by said section 7. If it is not unreasonable to infer that the Board of Aldermen proceeded in this manner, we are bound to presume that they did, since, as we have seen, every intendment is to be made in favor of their action in a manner authorized by law.
Motion for a citation denied.